Evans, J.
Where land was sold, a promissory note given for the pun chase-money by the vendee, bond for title executed by the vendor, the note subsequently indorsed by the .payee and transferred to a third party, who, upon the maturity of the same, brought suit thereon and recovered a general judgment against the maker and indorser, with a special lien on the land, and the execution issued upon such judgment was levied upon the land, it was not a good ground of illegality to such execution, that, after the rendition of the judgment, the land had been conveyed by the payee of the note, who then held the legal title thereto, to the other defendant, the maker of the note, in order that the execution might be levied thereon as the latter’s property, in accordance with the provisions of the Civil Code, §5432.

Judgment affirmed.


All the Justices concur.